      Case: 1:18-cr-00740-JRA Doc #: 59 Filed: 10/15/19 1 of 4. PageID #: 268




                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE NORTHERN DISTRICT OF OHIO

                                       EASTERN DIVISION


UNITED STATES OF AMERICA,                        ) CASE NO. 1:18-CR-740
                                                 )
                               Plaintiff,        ) JUDGE JOHN R. ADAMS
                                                 )
              v.                                 )
                                                 )
JENNIFER RICCARDI,                               )
JOSEPH DENNIS,                                   )
                                                 )
                               Defendants.       )

                           NOTICE TO COURT - RE: ABANDONMENT

       By this filing, the Court is respectfully notified that the United States Attorney’s Office,

Northern District of Ohio (USAO) – in consultation with the United States Postal Service, Office

of Inspector General (USPS-OIG) – has determined that the subject approximately 1,505 stolen

gift cards will be disposed of by abandonment to the USPS-OIG in accordance with USPS-OIG

policies and procedures.

I.     Background.

       1.     A pretrial conference as to defendant Jennifer Riccardi was held on May 17,

2019. A plea agreement was executed and defendant Riccardi entered a guilty plea as to the

following counts of the Indictment:

       Count 3:       Possession of Stolen Mail, in violation of 18 U.S.C. § 1708.

       Count 4:       Theft of Mail by Postal Employee, in violation of 18 U.S.C. § 1709.
      Case: 1:18-cr-00740-JRA Doc #: 59 Filed: 10/15/19 2 of 4. PageID #: 269



       Count 5:        Access Device Fraud – Possession of 15 or More Devices, in violation of
                       18 U.S.C. § 1029(a)(3).

(See, Minutes of Proceedings [non-document], filed on May 17, 2019).

       2.      With respect to abandonment/forfeiture, the written plea agreement of defendant

Riccardi (R. 31) provided as follows:

               Defendant agrees to – and will not contest - the abandonment of the following
       property to the United States Postal Service, Office of Inspector General (USPS-OIG),
       for disposal by the USPS-OIG in its discretion and in accordance with USPS-OIG
       abandonment procedures: Approximately 1,505 stolen gift cards for approximately 230
       different merchants or vendors. Approximately 1,322 of the stolen gift cards bore face
       values, which totaled approximately $47,000.00. Defendant possessed the stolen gift
       cards in her residence on or about December 11, 2017. Most of the stolen gift cards
       were organized by merchant or category and were laid out on the floor in the residence.

              Alternatively, Defendant agrees as part of this plea agreement to the forfeiture of
       the approximately 1,505 stolen gift cards to the United States. . . .

               Defendant understands and agrees that the disposition of the approximately 1,505
       stolen gift cards - by abandonment or forfeiture – will be determined by the USAO in
       consultation with the USPS-OIG. In either event, Defendant relinquishes all interest in
       the stolen gift cards and agrees that under no circumstance shall any portion thereof ever
       be returned to her. (Id., at pp. 2-3.)

       3.      A Preliminary Order of Forfeiture (R. 32) was entered against the subject

approximately 1,505 stolen gift cards on May 28, 2019. Therein, with respect to

abandonment/forfeiture, footnote 2 (at p. 4) stated:

               . . . [T]he USAO - in consultation with the USPS-OIG - will make a determination
       concerning whether to seek the final forfeiture of the approximately 1,505 stolen gift
       cards – or, alternatively, to proceed against the subject gift cards through an abandonment
       procedure - prior to the entry of any final order in this case.

       4.      A pretrial conference as to co-defendant Joseph Dennis was held on October 8,

2019. A plea agreement was executed and co-defendant Dennis entered a guilty plea as to Count

1 of the Indictment, which charged him with Conspiracy to Steal Mail and Possess Stolen Mail




                                                 2
      Case: 1:18-cr-00740-JRA Doc #: 59 Filed: 10/15/19 3 of 4. PageID #: 270



(18 U.S.C. § 1708), in violation of 18 U.S.C. § 371. (See, Minutes of Proceedings [non-

document], filed on October 8, 2019).

       5.      With respect to abandonment/forfeiture, the written plea agreement of co-

defendant Dennis (R. 58) provided as follows:

               Defendant agrees to – and will not contest - the abandonment of the following
       property to the United States Postal Service, Office of Inspector General (USPS-OIG),
       for disposal by the USPS-OIG in its discretion and in accordance with USPS-OIG
       abandonment procedures: Approximately 1,505 stolen gift cards for approximately 230
       different merchants or vendors. Approximately 1,322 of the stolen gift cards bore face
       values, which totaled approximately $47,000.00. Defendant possessed the stolen gift
       cards in his residence on or about December 11, 2017. Most of the stolen gift cards were
       organized by merchant or category and were laid out on the floor in the residence.

              Alternatively, Defendant agrees as part of this plea agreement to the forfeiture of
       the approximately 1,505 stolen gift cards to the United States. . . .

               Defendant understands and agrees that the disposition of the approximately 1,505
       stolen gift cards - by abandonment or forfeiture – will be determined by the USAO in
       consultation with the USPS-OIG. In either event, Defendant relinquishes all interest in
       the stolen gift cards and agrees that under no circumstance shall any portion thereof ever
       be returned to him. (Id., at pp. 2-3.)

II.    Abandonment Determination.

       As set forth above, the determination has now been made – in consultation with the

USPS-OIG – to proceed against the subject property by abandonment. In the circumstance of

this case - where gift cards are the subject property (as opposed to U.S. currency, vehicles, real

property, etc.) – abandonment is the less cumbersome procedure. By opting for abandonment,

where gift cards may be liquidated in a streamlined process, the objective is to maximize the

recovery from the disposal process.

       Accordingly, this Court is respectfully notified that the USAO will not be seeking a final

order of forfeiture in this case. The approximately 1,505 stolen gift cards will be abandoned to

the USPS-OIG in accordance with established USPS-OIG policies and procedures. Should the



                                                 3
      Case: 1:18-cr-00740-JRA Doc #: 59 Filed: 10/15/19 4 of 4. PageID #: 271



USPIS-OIG be able to establish the identity of the owner/victim of any stolen gift card, the

USPIS-OIG will return such gift card(s) to that person(s) without delay.

                                                         Respectfully submitted,

                                                         Justin E. Herdman
                                                         U.S. Attorney, Northern District of Ohio


                                                 By:     /s/ James L. Morford                       .
                                                         James L. Morford (Ohio: 0005657)
                                                         Assistant United States Attorney, N.D. Ohio
                                                         Carl B. Stokes U.S. Court House
                                                         801 West Superior Avenue, Suite 400
                                                         Cleveland, Ohio 44113
                                                         216.622.3743 / Fax: 216.522.7499
                                                         James.Morford@usdoj.gov



                                    CERTIFICATE OF SERVICE

           It is hereby certified that on this 15th day of October, 2019, a copy of the foregoing

Notice to Court - Re: Abandonment was filed electronically. Notice of the filing will be sent by

operation of the Court’s electronic filing system to all parties indicated on the electronic filing

receipt.



                                                         /s/ James L. Morford                     .
                                                         James L. Morford (Ohio: 0005657)
                                                         Assistant United States Attorney, N.D. Ohio




                                                    4
